                      Case 19-11292-KG        Doc 88     Filed 06/20/19       Page 1 of 1
                                     UNITED STATES DEPARTMENT OF JUSTICE
                                     OFFICE OF THE UNITED STATES TRUSTEE
                                             DISTRICT OF DELAWARE

IN THE MATTER OF:                                         :      Chapter 11
                                                          :
Insys Therapeutics, Inc., et al.,                         :      Case No. 19-11292 (KG)
                                                          :
                                                          :      Jointly Administered
                                                          :      NOTICE OF APPOINTMENT OF
          Debtors.                                        :      COMMITTEE OF UNSECURED
----------------------------------                        :      CREDITORS



       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following persons to
the Committee of Unsecured Creditors in connection with the above captioned cases:

1.                 McKesson Corporation, Attn: Ben Carlsen, 1 John Henry Drive, Robbinsville, NJ 08691,
                   Phone: 609-312-4665

2.                 Infirmary Health Hospitals, Inc., Attn: Mark Nix, 5 Mobile Infirmary Circle, Mobile, AL
                   36607, Phone: 251-435-2400

3.                 Louisiana Health Service & Indemnity Co. d/b/a Blue Cross and Blue Shield of
                   Louisiana and HMO, LA, Inc. Attn: Allison Pham, 5525 Reitz Avenue (70809) P.O. Box
                   98029, Baton Rouge, Louisiana 70898-9029

4.                 LifePoint Health, Inc., Attn: Jonah Fecteau, 330 Seven Springs Way, Brentwood, TN
                   37027, Phone: 615-920-7647

5.                 Deborah Fuller, administrator for Estate of Sarah Fuller, Attn: Richard Hollawell, Esq.,
                   121 Saratoga Lane, Woolwich Twp, NJ 08085, Phone: 215-498-8609, Fax: 856-467-5101

6.                 Julie Key, Attn: Anne Andrews, Esq., Andrews & Thornton, 4701 Von Karman Ave, Suite
                   300, Newport Beach, CA 92660, Phone: 949-748-1000, Fax: 949-315-3540

7.                 James Starling, Jr., Attn: Phillip Edwards, Esq., Murphy & Landon, 1011 Centre Road,
                   Suite 210, Wilmington, DE 19805, Phone: 302-472-8102, Fax: 302-472-8135

8.                 Angela Mistrulli-Cantone, Attn: S. Randall Hood, McGowan, Hood and Felder, LLC,
                   1539 Healthcare Drive, Rock Hill, SC 29732, Phone: 803-327-7828, Fax: 803-324-1483

9.                 Lisa Mencucci, Attn: Zachary Mandell, Esq., Mandell, Boisclair & Mandell, Ltd, One Park
                   Row, Providence, RI 02903, Phone: 401-273-8330, Fax: 401-751-7830




                                                  ANDREW R. VARA
                                                  Acting United States Trustee, Region 3


                                                  /s/ Jane Leamy for
                                                  T. PATRICK TINKER
                                                  ASSISTANT UNITED STATES TRUSTEE

DATED: June 20, 2019

Attorney assigned to this Case: Jane Leamy, Esq., Phone: (302) 573-6491, Fax: (302) 573-6497
Debtors’ Counsel: Mark Collins, Esq., Phone: 302-651-7700, Fax: 302-651-7701
